Citation Nr: 1502027	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected residuals of a fracture and dislocation of the left ankle with traumatic arthritis, post-operative.  

2.  Entitlement to service connection for a left hip disability, to include as secondary to the Veteran's service-connected connected residuals of a fracture and dislocation of the left ankle with traumatic arthritis, post-operative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Appellant had active duty service from August 1975 to August 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a video conference hearing before the Board in March 2013.  A transcript of that appeal has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence contains two conflicting nexus opinions.  In October 2009, the Veteran's private physician noted that the Veteran has severe osteoarthritis of the lumbar spine that is solely on the left.  The examiner opined that it is due to his left ankle deformity.  He provided no further information, did not provide a rationale for his opinion, and did not address the Veteran's April 2008 work injury.   This injury was incurred after lifting something at work, after which he felt a pulling sensation.  He had described the pain as a burning sensation in the right lower back and groin. 

The record also contains a VA nexus opinion from October 2009.  The examiner reviewed the Veteran's records and reported the Veteran's history, to include his April 2008 work injury.  The examiner did not diagnose arthritis of the spine.  He diagnosed diffuse idiopathic skeletal hyperostosis.  His opinion noted that the Veteran's hyperostosis is not associated with trauma or any other condition as its etiology is unknown.  X-rays confirmed the presence of mild degenerative changes in the left hip (as well as in the right hip).  He noted that the lumbar spine and left hip are not secondary to the left ankle fracture, but provided no rationale for his opinion.  He also did not address whether the Veteran's left ankle disability aggravated the low back or hip disabilities.  

As neither examiner addressed both diagnoses, neither examiner provided a rationale for their opinions, and the VA examiner failed to address the issue of aggravation, the Board finds that these opinions are not adequate.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  

Additionally, the Board acknowledges that the Veteran testified during the March 2013 hearing that he was dissatisfied with the nature and quality of his VA examination.  Therefore, based on the inadequate opinions and the Veteran's assertions, the claims must be remanded to obtain a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his pre- and post- service low back and hip symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his low back and hip complaints.  The examiner should review the claims file and note all current diagnoses, to include if hyperostosis and osteoarthritis are present.  The examiner should then address the following questions:

a.)  Is it at least as likely as not that any low back disability or left hip disability was caused by the Veteran's service-connected left ankle disability.  The examiner should again address the October 2009 nexus opinion stating that the Veteran's arthritis is present on the left side of the spine.  The examiner should also address the Veteran's April 2008 work-related injury.

b.)  Is it at least as likely as not that any low back disability or left hip disability was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected left ankle disability, to include any altered gait?  The examiner should again address the October 2009 nexus opinion stating that the Veteran's arthritis is present on the left side of the spine.    

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

4.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




